Citation Nr: 1430996	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to special monthly pension based on the need for aid and attendance.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a right knee arthroscopy procedure performed in July 2006.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana and a June 2009 rating decision issued by the St. Paul, Minnesota RO.  In relevant part, in these rating decisions, the ROs denied entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a right knee arthroscopy and entitlement to special monthly pension, respectively.

Regarding jurisdiction of the claim made pursuant to the provisions of 38 U.S.C.A. § 1151, the Board notes, as noted above, that the claim was originally denied in the April 2009 rating decision.  Although the Veteran initially filed a Notice of Disagreement (NOD) to this decision, in December 2009, the Veteran's representative withdrew the appeal.  See 38 C.F.R. § 20.204.  Later that same month, the Veteran's representative re-filed the claim.  The Veteran submitted a letter in January 2010 that he had never intended to withdraw the earlier NOD.  In another January 2010 letter, the Veteran asked that the RO ignore his earlier January 2010 letter.  Based on this conflicting statements, the RO contacted the Veteran.  The Veteran stated in this conversation with the RO that he did not wish to proceed with the NOD.  As such, the evidence clearly indicates the Veteran's desire to withdraw his appeal from the April 2009 rating decision.  

The Veteran, however, also submitted additional evidence, to include a January 2010 private medical record that discusses additional disability resulting from the VA treatment in question.  Further, earlier in November 2009, the Veteran was provided a VA aid and attendance examination in which the examiner discussed the right knee disability, to include symptoms related to the surgery in question.  

Subsequently, the RO issued an August 2010 rating decision in which the RO reopened the claim for entitlement to compensation made pursuant to the provisions of 38 U.S.C.A. § 1151 and denied the claim on the merits.  Considering this procedural history, the Board finds that new and material evidence was received within the one year following the original April 2009 rating decision.  The evidence submitted within this one year period addresses the question of additional disability caused by the surgery in question.  As such, the claim on appeal stems from this original claim and is before the Board on the merits of the claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. § 3.156(c).  As the RO addressed the merits of the claim throughout the period under appeal, the Board finds no prejudice to the Veteran in proceeding with considering this claim upon the merits.

Further, the Board notes that there appears to have been some irregularity in the mailing of the February 2011 statement of the case.  Carefully considering the procedural history of this appeal, however, the Board finds that the Veteran perfected the appeal.  The Board's finding in this regard is based on the evidence that the statement of the case needed to be re-mailed to the Veteran and, further, that the RO treated the issue as perfected as evidenced by the mailing of supplemental statements of the case in April 2012 and May 2012.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

In June 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the Fort Harrison, Montana RO.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The records contained in Virtual VA include electronic copies of the Veteran's VA treatment records.  The Veteran's VBMS claims file does not currently contain any documents.  The Board has considered these records in making the below decision.

FINDINGS OF FACT

1.  On May 19, 2010, prior to the promulgation of a decision in the appeal for special monthly pension based on the need for aid and attendance, VA received notification from the Veteran that he was withdrawing his appeal as to this issue.

2.  The competent evidence shows that the Veteran's increased disability following the right knee arthroscopy procedure performed in July 2006 was not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.

3.  The Veteran provided informed consent to the July 2006 procedure and such consent covered the possibility of permanent complications, to include the staph infection that subsequently developed.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal for special monthly pension based on the need for aid and attendance.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a right knee arthroscopy procedure performed in July 2006, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.361, 17.32 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal:  Special Monthly Pension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a written statement on May 19, 2010 indicating his desire to withdrawal his appeal as to the claim for special monthly pension based on the need for aid and attendance. 

As the Veteran has withdrawn his appeal by way of the May 2010 statement, there remain no allegations of errors of fact or law for appellate consideration as to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal as to entitlement to special monthly compensation is dismissed.   

II.  Veterans Claims Assistance Act of 2000

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claim.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  By way of November 2008 and April 2012 notice letters, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim for benefits under the provisions of 38 U.S.C.A. § 1151.  The Board also finds that these notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the April 2012 letter, the RO notified the Veteran of the evidence and information used to assign disability ratings and effective dates, as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the April 2012 VCAA notice letter was issued after the initial adjudication of the claim on appeal, the RO readjudicated the claim in supplemental statements of the case issued later in April 2012 and in May 2012.  Thus, any timing defect was cured.  Considering the contents of the issued VCAA letters, the Board finds that all notice requirements were satisfied, and thus, a remand of the issue on appeal for further notification of how to substantiate the claim is not necessary. 

Further, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The claims file contains the relevant records, to include the treatment records documenting the procedure in question and private medical records the Veteran has indicated are relevant to this appeal.  

Further, the Board notes that evidence of record indicates that the Social Security Administration (SSA) has found that the Veteran is disabled.  Administrative records of file indicate that the Veteran's disability onset date for SSA purposes was September 1984.  From the available evidence, it appears, however, that the Veteran was not in receipt of monetary benefits from SSA until more recently.  The medical evidence of record documents that the Veteran experiences multiple disabilities, to include following a severe motor vehicle accident in 1984.  Further, although the evidence indicates that the Veteran has only recently been in receipt of monetary benefits, the record documents that the disability for SSA's determination that the Veteran is disabled long pre-dated the VA procedure in question.  In short, as the Veteran has not indicated that these records are possibly relevant to the appeal in question and as the evidence of record does not otherwise provide indication that such evidence would be relevant to the specific question currently in appellate status, the Board finds that it may proceed with adjudication of this appeal without first seeking SSA disability records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Regarding VA opinion evidence, VA has assisted in this appeal by obtaining a March 2009 VA opinion.  Review of this opinion reveals that clinician providing the opinion based her opinion on an accurate factual basis and fully considered the evidence of record, to include the Veteran's contentions.  Therefore, the clinician, as discussed in greater detail below, addressed the questions relevant to this appeal.  As such, the Board finds that this examination report satisfies VA duty to assist in this appeal as it provides the needed opinions, with adequate support for such opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, the Board finds that VA has met the duty to assist the Veteran in this case.
Additionally, in June 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the June 2012 hearing, the undersigned noted and explained the issue on appeal.  Information was solicited regarding the Veteran's specific contentions regarding the questions key to the outcome of this appeal; namely, the basis for his contention that his surgery was performed in a negligent manner and that the consent he signed did not fully address the staph infection that subsequently developed.  After review of the hearing testimony, the Board finds that not only were the issues "explained. . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

III.  Legal Criteria and Analysis:  1151 Claim

In his October 2008 claim, the Veteran contended that he was entitled to compensation for additional disability to his right knee following a July 2006 VA arthroscopy.  Specifically, the Veteran detailed continuing additional disability from a staph infection that development subsequent to the VA surgery.  The Veteran has contended that the staph infection developed due to the fault of VA in performing the surgery and the follow-up care.  Thus, the Veteran contends that compensation benefits are warranted under the provisions of 38 U.S.C.A. § 1151.

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), such as this claim, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. 38 C.F.R. § 3.361(b) (2013).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b) , all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The claims file contains the VA treatment records documenting the right knee surgery in July 2006 and the treatment for the subsequent staph infection the Veteran developed.  Prior to the surgery, in June 2006, the surgeon performing the procedure noted that the risks of the surgery, to include the risk of death were "all discussed in detail."  The surgeon noted that the Veteran understood and agreed to the plan for surgery.  Records document that the Veteran signed consent.  

After surgery, extensive records document the Veteran's development of symptoms of infection and subsequent treatment for a staph infection following the July 2006 arthroscopy of the right knee.  In an August 2006 Discharge Summary, however, a clinician noted the surgeon who performed that procedure in question noted that the procedure itself had been an "unremarkable arthroscopic surgery."  An October 2006 discharge summary notes, in relevant part, that the Veteran had "[s]eptic arthritis status post arthroscopic surgery."

VA obtained a March 2009 examination with opinion.  The examiner noted review of the claims file.  The examiner detailed the pertinent history and excerpted in the report relevant portions of reviewed treatment records.  The examiner noted that following surgery the Veteran was readmitted due to infection in the knee.  The Veteran was subsequently treated with antibiotics for several weeks.  She noted the Veteran's contention that he was not treated well by VA personnel.  The examiner documented, in essence, that there was increased pain and decreased range of motion following surgery.  The examiner also noted the Veteran's prior history of an estimated thirty-five surgeries and that the Veteran had been diabetic since the 1990s.  The examiner again noted the Veteran's anger toward his medical situation and that he blamed the surgeon for this situation.  The examiner noted the Veteran's contention that the surgeon should have taken more precautionary measures.  The Veteran also reported that the surgeon removed a drain from the Veterna's leg without any warning.  He alleged that others treated by this surgeon had developed staph infections.  The examiner provided details from a current physical examination.

The examiner found that the Veteran had significant degenerative joint diease of the right knee status-post right knee arthroscopy complicated by septic joint/sepsis.  The examiner, after again noting review of the claims file, as well as medical literature and discussion with an orthopedic surgeon, found that it was less likely than not that the Veteran's post-operative complications were caused by the VA care as a result of carelessness, negligence, lack of proper skill, error in judgment or similar finding of fault on the part of VA or by an event not reasonably foreseeable.  She provided a detailed rationale, noting that there was always risk of infection with any surgery and that the risk increased when the patient was diabetic.  The examiner noted that the complication was an unfortunate complication likely caused by the diabetes and not due to misconduct of the surgeon performing the surgery.  

In a January 2010 letter, a VA physician opined, in essence, that the Veteran had increased knee disability due to the surgery.  In an April 2012 letter, a clinician again noted increased right knee disability due to the surgery in question.  

The Veteran submitted statements that the hospital was not clean and disinfected and alleged the same towards the surgeon and clinicians who provided him treatment.  He has alleged that the surgeon did not use gloves.  In a November 2010 statement, the Veteran asserted that his consent only covered acute and transitory conditions and not long term residuals of a staph infection.  In his July 2011 substantive appeal, the Veteran reiterated that he has residual disability from the surgery in question due to the surgeon's behavior toward the Veteran and due to the surgeon being unsanitary.  The Veteran specifically asserted that the surgeon did not do a nasal swab to determine whether he would possibly be infected by staph and that no measures were taken to determine whether he would be affected by staph in light of him being diabetic.  

In the Veteran's June 2012 Board testimony he reiterated that the surgeon was negligent in his bed manner and his sanitary procedures.  See Board Hearing Transcript, page 2.  The Veteran also reiterated his contention that a staph infection was beyond the scope of the consent he signed.  See Board Hearing Transcript, page 2.  The Veteran and his representative also contended that the evidence of record, to include the April 2012 letter from a clinician noted above, supported the contention not only that there was additional disability but that the infection he developed was beyond that which was foreseeable.  See Board Hearing Transcript, pages 3-6.  

After consideration and analysis of all the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a right knee arthroscopy procedure performed in July 2006.  Regarding the elements needed to substantiate this claim, the evidence clearly shows that the Veteran has additional disability of the right knee following the surgery in questions.  To substantiate entitlement to the benefit sought, however, the evidence must show that there was some fault of VA in the treatment and care, that the event was not reasonably foreseeable, or that there was not informed consent for the procedure.

Here, the Board finds that the preponderance of the evidence weighs against a finding that there was such fault on the part of VA and the preponderance of the evidence weighs in favor of a finding that the Veteran signed a consent after discussion with the VA surgeon in question that adequately covered the possible risks of the procedure, to include the one that developed.  Further, the preponderance of the competent evidence indicates that the development of a staph infection was a reasonably foreseeable event.

Regarding the question of fault by VA in the care, the Veteran has asserted that the statements he has submitted from clinicians, to include that dated in April 2012, satisfy the medical evidence needed to support this claim.  Contrary to the Veteran's statements, these medical statements only indicate that there was increased disability; these statements contain no opinion or evidence in regard to fault on the part of VA in the care or that the staph infection he developed was not foreseeable.  Instead, these statements, again, only address that there is additional disability, and as noted previously, this is not enough to warrant entitlement to the benefit sought.  

The only medical evidence that addresses whether the care that caused the additional disability involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part is the March 2009 VA opinion.  In this opinion, the examiner thoroughly reviewed the evidence, detailing findings from the record as well as examining the Veteran and considered his contentions in detail regarding why he believed the care he was provided was negligent.  After this review, the clinician found that the evidence weighed against that such care represented fault on the behalf of VA, and noted that the development of the infection was a foreseeable event.  She provided rationale, noting that given the Veteran's diabetes disability an infection was a possibility and was not evidence that the care was negligent.  The Board finds that this opinion is of significant probative value, given that the examiner provided sufficient rationale to support her opinion and based her opinion on an accurate factual basis.  

Further, neither the Veteran nor his representative have called into question this March 2009 medical opinion, and instead have indicated that other evidence of record supports his claim.  Considering the contents of this examination report with opinion, there is nothing to call into question the competency or objectivity of the examiner.  See Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010).  After this review, the Board finds that the March 2009 VA examination report with opinion is sufficient upon which to adjudicate this appeal, and as noted, above is of significant probative value based on the examiner's fully supported opinion based on an accurate factual basis.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

Although the Board has fully considered the Veteran's own statements, the medical questions regarding what is medically foreseeable and what constitutes negligent care involve issues of causation and standards of care that require medical training and expertise.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  Thus, although the Veteran's lay statements regarding the surgeon's and other VA hospital personnel's behavior toward him and the surgeon's precautionary measures were considered by the VA examiner, the Veteran's lay statements are not competent and thus do not provide probative evidence regarding the issues of foreseeability or causation.  That is, the Board finds that the examiner fully considered the Veteran's contentions, but his lay statements by themselves, to include his contentions regarding the surgeon's and hospital's sanitation without any objective or medical findings, are not competent as he has not been shown to have the expertise to determine standards of care, to include standards of sanitation.  Further, a person with such medical expertise has reviewed the Veteran's contentions and provided an opinion that weighs against the claim.

As the only competent evidence that considers these issues of foreseeability and VA fault in care weighs against a finding that the event was not reasonably foreseeable and against a finding of fault in the VA care, the Board finds these elements of the claim are not satisfied.

Regarding whether the consent signed in this case adequately informed the Veteran that infection was a possible complication of the procedure, as discussed above, the claims file contains evidence that the VA surgeon informed the Veteran of the various complications that may arise and that the surgery may even lead to the Veteran's death.  This written description of the risks discussed with the Veteran prior to him signing the consent was made prior to the Veteran's claim for benefits and the Board considers this an accurate reflection of the risks discussed.  In view that the possibility of death was discussed with the Veteran, the Board finds that the Veteran's current assertions that only temporary complications were discussed or addressed not to be credible.  That is ,the description of the consent clearly indicates that serious complications resulting from surgery were discussed and thus the credible evidence of record clearly indicates that the staph infection that developed was covered by the consent that the Veteran has acknowledged that he signed.  Thus, the preponderance of the evidence weighs against a finding that the Veteran did not give informed consent for the procedure that resulted in him developing a staph infection.

In summary, the Board finds that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a right knee arthroscopy procedure performed in July 2006 have not been met.  The Board recognizes the unfortunate additional disability that the Veteran developed and is sympathetic to the Veteran's assertions that he was not treated well by the surgeon in question.   The Board is bound by the laws and regulations concerning 1151 claims, however, and, as discussed above, the claim must be denied. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to special monthly pension based on the need for aid and attendance is dismissed.

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a right knee arthroscopy procedure performed in July 2006 is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


